Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  131940                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  MICHAEL GORDON SOWERS,                                                                               Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131940
                                                                    COA: 269909
                                                                    Wayne CC Family Div:
                                                                    00-040596-DM
  MICHELE LYNN MORRISSETT
  f/k/a MICHELE LYNN SOWERS,
             Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 17, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2006                  _________________________________________
           p0913                                                               Clerk